Holmes, J.,
dissenting. In the syllabus the majority states broadly what might be considered as accurate law re*622garding the right of an employee to bring an action against his employer for the latter’s commission of an intentional tort against the employee. However, the opinion then proceeds to emasculate this basic valid premise and radically depart from historic Ohio law by validating actions brought by employees against their employer for their condition, illness or disease occasioned by and arising out of their employment, and while working within the scope of their employment.
The use of the particular chemicals, found here to be utilized by the employing company, were so introduced into the manufacturing process by way of a business or commercial judgment to effect an end product of the manufacturing process and not utilized to intentionally injure these employees. These appellants, and other employees of Milacron, were employed to engage in the manufacturing process, using the necessary ingredients or products reasonably determined by the management of the employer. Injuries, occupational disease, or bodily condition received or contracted by any employee in the course of or arising out of his employment and use of the materials of manufacture must, insofar as bringing an action against an employer, be considered a hazard of employment which may be compensable under R. C. 4123.01 to 4123.94, but not actionable in a civil suit against the employer. Section 35 of Article II, Ohio Constitution; R. C. 4123.74 and 4123.741.
There has been no intentional or malicious tort alleged here which could reasonably withstand a motion to dismiss the complaint pursuant to Civ. R. 12(B)(1) and (6). The trial court was correct in granting such motion, and the Court of Appeals did not err in affirming the trial court’s judgment.
I would accordingly affirm the Court of Appeals.